Citation Nr: 0307198	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  93-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation, to include under the 
provisions of 38 U.S.C. § 1151 or 38 C.F.R. § 3.310, for 
residuals of mini-strokes to include intermittent blindness, 
loss of strength on the left side, and vertigo.  

2.  Entitlement to an increased disability rating for 
rheumatic heart disease with aortic valve replacement, 
currently evaluated as 60 percent disabling.

3.  Entitlement to an increased disability rating for 
rheumatic heart disease with aortic valve replacement, 
evaluated as 30 percent disabling prior to January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 1992 and 
April 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the benefits sought on appeal.  

In September 1993 and July 1998, the veteran offered 
testimony before the Board.  Transcripts of these hearings 
were prepared and are associated with the claims folder.  

The Board previously remanded this case in August 1995, July 
1996, and March 1999 for further development.  In addition to 
the issues listed above, the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) was remanded in 
March 1999.  However, the RO subsequently awarded TDIU 
benefits in September 2000.  This action constitutes a full 
grant of benefits sought on appeal with respect to this 
issue.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In June 2002, the Board determined that further development 
of the evidence is necessary.  Thus, the Board chose to 
undertake additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The requested 
development has been completed.  The veteran was informed of 
the new evidence that was obtained by the Board by letter 
dated in March 2003.  Subsequently, the veteran's 
representative submitted a supplemental brief addressing the 
development undertaken by the Board.  

The issues of entitlement to increased rating for the 
veteran's service-connected heart disease are the subject of 
the Remand below. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for compensation for mini-
strokes and has notified him of the information and evidence 
necessary to substantiate his claim.

2.  A VA physician has opined that the veteran's history of 
symptoms of his claimed "mini-stokes," such as intermittent 
blindness, left side weakness, or vertigo, was due to either 
his service-connected heart disease or treatment thereof.  

3.  The evidence does not show that the veteran presently has 
a disability manifested by residuals of mini-strokes, 
transient ischemic attacks, or cerebrovascular accidents.  


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 
1151 or service connection under 38 C.F.R. § 3.310 for 
residuals of mini-strokes, to include intermittent blindness, 
loss of strength on the left side, and vertigo, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.310, 
3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for 
compensation for mini-strokes to include intermittent 
blindness, loss of strength on the left side, and vertigo.  
38 U.S.C.A. §§ 5100-5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The law provides that 
VA has a duty to assist veterans and other claimants in 
developing their claims for VA benefits.  The Board notes 
that the veteran's application for the benefits at issue is 
complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA 
is under an affirmative duty to obtain a claimant's pertinent 
service records.  The veteran's service medical records are 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist the veteran in obtaining 
pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
medical records.  Reports of VA examinations have been 
associated with the claims folder.  In addition, VA 
outpatient and inpatient treatment records referenced by the 
veteran have been obtained and associated with the claims 
folder.  During the veteran's most recent hearing before the 
Board, he indicated that all of his treatment was provided by 
VA.  As VA has secured all medical records that the veteran 
has identified pertinent to these claims, VA's duty to assist 
the claimant in this regard is clearly satisfied.  See 38 
U.S.C.A. § 5103A.  In June 2002, the veteran was asked to 
identify all heath care providers, both government and 
private, that had treated him for his residuals of mini-
strokes since June 1999.  The veteran has not indicated the 
existence of any additionally pertinent medical records that 
are not associated with the claims folder.  Thus, VA's duty 
to assist the claimant in this regard is clearly satisfied.    

Additionally, VA has examined the veteran in conjunction with 
his claims for compensation for mini-strokes.  Most recently, 
he was afforded an October 2002 VA neurological examination 
to ascertain whether he presently has any residual disability 
manifested by mini-strokes.  Accordingly, that aspect of the 
"duty to assist" is also satisfied.  

VA is required to notify a claimant of which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has been advised of the 
evidence that would be necessary for him to substantiate his 
claim, by means of the various developmental letters from the 
RO, as well as a statement of the case that has been issued 
during the appellate process.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b).  In particular, in March 2001, the RO 
informed the veteran of the changes in the law brought forth 
by the VCAA.  He was informed of what the evidence must show 
to establish entitlement, what information was still needed 
from him, and what VA was doing to assist him in developing 
his claim.  The veteran has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 


Evidentiary Background:  Service medical records show that 
the veteran developed an acute attack of rheumatic fever with 
rheumatic heart disease during active service.  His rheumatic 
heart fever became inactive in December 1959.  The veteran 
had given a history of rheumatic fever prior to service; 
however, he reported no cardiac problems prior to service. 

VA examination reports dated from 1961 to 1967 document a 
history of shortness and breath, fatigue, and precordial 
soreness following moderate activities.  Similarly, a January 
1963 statement from a private physician shows that the 
veteran sought treatment for chest pain.  Pertinent diagnosis 
was previous rheumatic fever with carditis resulting in 
rheumatic heart disease.

From June 1991 to July 1991, the veteran was hospitalized at 
the Jackson, Mississippi, VA Medical Center (VAMC) following 
an episode of syncope while jogging eight days prior to 
admission.  He complained of a sudden onset of shortness of 
breath, dizziness, nausea, diaphoresis, and weakness.  
Cardiac catherization revealed normal coronary arterial flow 
with critical aortic stenosis.  The veteran was transferred 
to the Birmingham, Alabama, VAMC in July 1991 for an aortic 
valve replacement (AVR).  The hospital discharge summary 
following the AVR indicates that that the veteran had been 
told of aortic valve disease in the 1960s, but that he was 
asymptomatic at that time and refused surgery.  He had been 
asymptomatic since four weeks prior to this admission.  At 
that time, he became nauseated, diaphoretic, and light headed 
while jogging.  He collapsed and remained unconscious for two 
minutes.  

In August 1991, the veteran was hospitalized with complaints 
of weakness and worsening dyspnea on exertion since his 
surgery.  He indicated that his weakness was more on the left 
than the right, but he denied any numbness.  He also 
complained of fever and night sweats since his surgery.  He 
reported no chest pain, nausea, or vomiting.  Cardiovascular 
examination showed a regular rate and rhythm with an end-
systolic click.  Pulses were equal bilaterally.  Iron studies 
showed iron deficiency anemia that was secondary to blood 
loss during surgery.  

In September 1991, the veteran was treated at the Jackson 
VAMC for a perirectal abscess.  The discharge summary 
indicates that he had been on Coumadin for several months 
since his AVR.  He was afebrile with stable vital signs.  
Examination of his heart revealed a grade 2/6 systolic 
ejection murmur with increased aortic valve sound consistent 
with a prosthetic valve.  

VA outpatient treatment records from September 1991 to July 
1992 show follow up treatment for, inter alia, the veteran's 
service connected heart disability.  An October 1991 VA 
outpatient treatment records noted that the veteran was doing 
well without complaints.  He was in no acute distress.  He 
had regular heart rate and rhythm with "crisp" valve sounds 
and no edema of the extremities.  

VA outpatient treatment records dated in January 1992 show 
that the veteran received follow up treatment for his ARV.  
The veteran was noted to be doing well.  He required an 
anticoagulation treatment.  He was somewhat upset because he 
was unable to return to work as a corrections officer or 
truck driver due to treatment for his heart disability.  The 
treating physician recommended that the veteran received 
further employment training or vocational rehabilitation.  
Cardiovascular examination showed that he had a regular 
rhythm with a normal rate, III/VI systolic with a click due 
to his artificial valve.  

In a statement dated in February 1992, the veteran discussed 
some of his present symptoms that he attributed to his 
service connected heart disability.  He complained of 
fatigability, vertigo, short term memory loss, and a lack of 
libido.  He reported that he was unable to obtain employment 
as a corrections officer or as a truck driver.  

VA outpatient treatment records dated in March 1992 show that 
the veteran sought treatment with complaints of weakness and 
nausea.  He also reported that his left side was weaker than 
the right and that he felt "foggy."  Carotid and vertebral 
artery Doppler studies were normal.   A subsequent, March 
1992 VA cardiology outpatient treatment records show that the 
veteran presented with no complaints.  His blood pressure was 
130/80 and his condition was stable.  

In July 1992, the veteran was afforded a VA heart 
examination.  He complained of easy fatigability since the 
surgery.  Additionally he was very sensitive to heat and had 
orthostatic dizziness.  He did not complain of paroxysmal 
nocturnal dyspnea (PND), orthopnea, palpitations, or 
peripheral edema.  The veteran reported limited exercise 
capacity since surgery and he was able to do light work for 
short periods of time.  Blood pressure was 115/72 with a 
pulse rate of 85.  He was noted to have normal prosthetic 
valve sounds with diastolic murmur.  EKG findings were within 
normal limits.  Similarly, chest x-ray findings showed 
postoperative changes with otherwise normal findings.  The 
examiner stated that the veteran was New York Heart 
Association Class II and was status post transient ischemic 
attack (TIA) presumably from cardiac sources.  

In September 1993, the veteran appeared at a hearing before a 
Member of the Board sitting at the RO.  He reported a lack of 
stamina 2 to 4 months following his surgery.  He complained 
of vertigo that he attributed to his anticoagulation 
medication.  He also stated that he had weakness in his left 
side.   

VA outpatient treatment records from July 1992 to April 1999 
show no complaints of bleeding at the anticoagulant clinic.  
During this time, the veteran sought treatment for vertigo on 
numerous occasions.  A July 1993 ENG revealed positional 
nystagmus combined with hallpike nystagmus.  It was noted 
that these results indicated a nonlocalizing dysfunction.  In 
October 1993, he complained of vertigo that was described as 
spinning.  These feelings stopped when he closed his eyes and 
lasted for a few minutes.  The vertigo was caused by "light 
and shadow and positional changes."  He denied nausea and 
vomiting.  An assessment of probable central vertigo was 
rendered.  In April 1994, the veteran sought treatment for 
complaints of vertigo.  He attributed this to eye problems as 
his vertigo was stimulated when he sees movement in his right 
eye.   He again sought treatment in November 1994 for 
complaints of vertigo.  He reported a three year history of 
vertigo. He had seen various eye and ear, nose, and throat 
physicians who had told him that while he did not have a 
tumor, he had "something."  CT scan of the head was within 
normal limits.  He was noted to have degenerative joint 
disease of the cervical spine.  

An October 1995 VA outpatient treatment record shows that the 
veteran reported that his heart "feels good."  He was 
active in his wood shop.  

In October 1995, the veteran was afforded a VA examination 
for compensation and pension purposes.  He complained of a 
lack of stamina with pain in the shoulder blade, soreness 
throughout his body, and vertigo.  Blood pressure was 120/90 
with a pulse rate of 90.  Examination of his heart revealed 
normal S1/S2.  ECG was noted to be normal.  The veteran was 
also noted to have normal LV function and septal hypertrophy.  
His mitral valve and prosthetic aortic valve were normal.  
There was no aortic or mitral regurgitation.  A stress test 
was performed showing an ejection fraction of 49 percent with 
a METS of 7.  The examiner noted a negative stress test at 
the veteran's level of exercise.   

In December 1995, a VA social work survey was conducted.  The 
veteran reported since his surgery his life had changed and 
that he had to take 3 to 5 short naps during the day to 
combat fatigue.  He did not drive except for short distances.  
He reported decreased energy level and poor short term 
recall.  He often got winded after low intensity physical 
activity.  

In March 1996, the veteran was afforded a VA neurological 
examination.  The veteran reported that he had experienced 
five "mini-strokes" since his aortic valve replacement in 
1991.  These were manifested on one occasion by left eye 
blindness and partial vision loss of the right eye occurring 
when he was hospitalized following his surgery.  Other 
occasions were manifested by left sided weakness lasting for 
three to four days.  He reported that he last experienced 
these symptoms in 1994.  He also had a history of vertigo.  
Neurological examination revealed that the veteran's speech 
was fluent and his gait was normal.  His pupils were equal 
and reactive to light.  Extraocular movements were full with 
no nystagmus.  Examination of the fundus revealed that the 
disc margins were sharp.  He had no facial asymmetry and his 
other cranial nerves were intact.  Motor examination revealed 
no drift or involuntary movements.  He had 5 out of 5 power 
in the upper and lower extremities.  Deep tendon reflexes 
were +1 bilaterally and symmetrical.  His sensation was 
intact to pinprick.  An impression of a history of transient 
ischemic attack (TIA) and cerebrovascular accident (CVA) was 
rendered.   The veteran's condition was felt to represent a 
reversible ischemic neurologic defect (RIND).  While it was 
noted that the episodes could be related to the veteran's 
service-connected heart problems, carotid and vertebral 
studies were recommended.  

A June 1996 VA consultation request sheet notes that the 
veteran complained of vertigo.  He was to be evaluated for an 
inner ear disease.  A subsequent ENT consultation in August 
1996 indicates that the vertigo was not associated with 
position changes.  He also had a loss of balance associated 
with exposure to certain lighting.  Pertinent assessment was 
vertigo of unknown etiology, probably vascular, not benign 
paroxysmal postural vertigo or Meniere's by history.  

In August 1996, the veteran was afforded a VA cardiovascular 
examination.  He complained of soreness all over his body and 
stiffness since his AVR.  The examiner noted that the S1 was 
soft while the S2 was prosthetic and loud.  No murmurs of 
gallops were observed.  Blood pressure was 120/80.  
Echocardiogram showed normal LV function and no significant 
abnormality of the prosthesis was present.  Chest x-ray 
showed no acute disease.  

In September 1996, the veteran underwent ENG testing.  He 
reported a sensation of spinning and a tendency to fall.  An 
essentially normal ENG study was noted.  Any nystagmus 
observed during hallpike positioning was noted to be too mild 
for diagnostic purposes.  

In January 1997, the carotid and vertebral studies 
recommended in the March 1996 neurological examination were 
conducted.  These studies revealed a normal carotid and 
vertebral duplex.  There was no significant extracranial 
occlusive cerebrovascular disease.  A February 1997 addendum 
to the prior VA examination report notes that the veteran's 
may have small vessel disease.  An impression of history of 
TIA and CVA was rendered.  

A September 1997 VA treatment record shows that the veteran 
continued to complain of vertigo when things move.  He 
reported a past history of severe bilateral otitis media and 
several "mini-strokes."  He complained of trouble keeping 
his balance if he stood up and closed his eyes.  He also 
complained of an electric sensation running down one side of 
his arms if he gets very tired.  It was felt that the veteran 
had some kind of cranial nerve XIII dysfunction and nerve 
root irritation.  

In July 1998, the veteran testified at a hearing via 
videoconferencing before a Member of the Board.  The veteran 
reported an acute episode of blindness in his eye several 
months following his surgery and soon after he began Coumadin 
therapy.  He complained of shortness of breath, fatigability 
and chest pain.  He also had problems with his balance.  He 
reported that he had not attempted to obtain employment since 
his AVR in 1991.  

VA outpatient treatment records from June 1996 to March 1999 
show continued treatment at the anticoagulation clinic.  VA 
vascular studies in November 1996 showed normal carotid and 
vertebral duplex ultrasonography.  

The veteran was afforded a VA cardiovascular examination in 
June 1999.  He complained of a lack of energy.  He could not 
do anything that required prolonged exertion such as lifting 
weights of more than 40 pounds.  He also complained of 
intense perspiration that lasts for a few minutes.  However, 
he could walk well on  flat ground without any significant 
symptoms.  He denied chest pains and swelling of the feet.  
On objective examination point of maximal impulse (PMI) was 
neither seen nor palpable.  Percussion showed that the left 
heart border was within normal limits.  Ausculation of the S1 
and S2 was normal.  There was a systolic ejection murmur, 
grade I, at the left sternal border.  Blood pressure was 
90/70.  There was no evidence of rales, edema, or liver 
enlargement.  The veteran achieved 4 METs on a stress test 
before the test was discontinued due to shortness of breath.  
Echocardiogram showed a mild left ventricular hypertrophy 
(LVH) and diastolic dysfunction.  Diagnosis was status post 
aortic valve replacement, American Heart Association 
Classification, Class III-C.  

In an October 1999 report, the VA physician that examined the 
veteran in June 1999 noted that the veteran gave a history of 
transient ischemic attacks and reversible ischemic 
neurological defect in he past.  He was seen by a 
neurologist; however, vascular studies of the carotid 
arteries did not reveal any significant obstruction.  The 
veteran reported that these attacks occurred when his 
prothrombin time was around 13.  The examiner opined that it 
was likely that these attacks could have been secondary to 
inadequate anticoagulation or artificial aortic valve.  It 
was further opined that the veteran was unemployable because 
of his heart condition.  

The veteran was afforded a VA neurological examination in 
October 2002.  The examining physician noted that he had 
undergone a cardiac valve replacement in 1991.  At that time, 
he was placed on Coumadin for prophylaxis.  The veteran 
reported that six months following the surgery, he lost sight 
in the left eye for about three hours.  The following day, he 
had a similar episode in that he developed an altitudinal 
defect in the lower visual field of the left eye that lasted 
for about three hours.  Over the next few years, he reported 
some transient episodes of left sided weakness which were 
generally of the same duration.  According to the veteran, 
these would generally occur when his prothrombin time was as 
the lower end of the therapeutic range.  The veteran 
described these episodes as "mini strokes" for reasons that 
were unclear to the examiner.  The examiner noted that the 
veteran had been asymptomatic for at least four to five 
years.  Her review of the claims folder suggested that he had 
been asymptomatic for more like eight years.  The veteran 
felt that he had lost some fine coordination on the left; 
however, this did not present a major problem for him.  The 
examiner noted that she had seen the veteran twice in the 
neurology clinic for unrelated symptoms:  once in 1997 and 
once a week before the examination.  The examiner noted that 
on both occasions he had a normal neurological examination 
and did not mention the symptoms for which he was being 
evaluated at this examination.  The examiner noted that a 
review of the claims folder revealed a normal neurological 
examination in 1996.  Similarly, the veteran had had several 
carotid and vertebral Dopplers, all of which had been 
negative or normal.  Likewise, he had a normal CT scan of the 
brain in 1992.  The examiner concluded her report by noting 
that, while the veteran was previously symptomatic, he had no 
residual disability or clinical manifestations resulting from 
his prior TIA's or "mini-strokes."  While his past symptoms 
more likely than not occurred as a result of his heart 
disease and treatment, this did not appear to be an ongoing 
problem.  At the present time, the examiner could not 
document any abnormality on neurological examination.  


Legal Criteria:  In general service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
also be established on a secondary basis if the claimed 
disability is shown to be proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310.

In addition to compensation for service-connected 
disabilities, compensation is available for additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result VA medical treated provided the provisions of 
38 C.F.R. § 3.358 are met.  In the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. 
Gardner, 115 S. Ct. 552 (1994), the United States Supreme 
Court affirmed lower court rulings which held that 38 C.F.R. 
§ 3.358(c)(3) was invalid to the extent it precluded 
compensation under 38 U.S.C.A. § 1151 unless the additional 
disability resulted from an "accident (an unforeseen, 
untoward event)" or "carelessness, negligence, lack of 
proper skill, error in judgment or similar instances of 
indicated fault on the part of the [VA]."  This subsection 
of 38 C.F.R. § 3.358 was found to be ultra vires by the 
Supreme Court because it added a fault standard where none 
existed in the statutory provision.  The Supreme Court 
concluded that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection (i.e., no "fault") 
between the additional disability and the VA treatment (or 
lack thereof).

In pertinent part, the version of 38 U.S.C.A. § 1151 (West 
2002) that existed at the time of the Gardner ruling provides 
that in the absence of a veteran's own willful misconduct, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  The 
provisions of 38 C.F.R. § 3.358 provide, in pertinent part, 
that where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of medical treatment, compensation will be payable for 
such additional disability.  In determining whether 
additional disability exists as a result of VA medical 
treatment, the veteran's physical condition immediately prior 
to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. 
§ 3.358 (a) and (b).

Additionally, it is noted that section 1151 of 38 U.S.C.A. 
was amended by Congress with the passage of Public Law 104- 
204, the VA and Housing and Urban Development, and 
Independent Agencies Appropriations Act of 1997, 110 Stat. 
2874, 2926 (Sept. 26, 1996).  Section 422(a) of that act 
amended 38 U.S.C.A. § 1151 to provide, in effect, that 
compensation on the basis of disability as a result of VA 
medical treatment would be payable only where disability was 
due to fault on the part of VA or an event not reasonably 
foreseeable.

However, the amended provisions of section 1151 are not for 
application in this case because the veteran's claim was 
filed before October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. 
Reg. 31623 (1998).  Thus, the old version of section 1151 and 
the March 1995 amendments to 38 C.F.R. § 3.358 control the 
disposition of this appeal.  The Board notes that this case 
was adjudicated by the RO pursuant to the amended regulation; 
however, it is unclear whether the RO specifically applied 
the "old version" of section 1151 as this provision was not 
cited in any statement/supplement statement of the case.


Analysis:  In the present case, the veteran contends that 
disability compensation is warranted under 38 U.S.C.A. § 1151 
for residuals of mini-strokes that he asserts developed after 
his hospitalization at a VA medical facility for his aortic 
valve replacement.  As an alternative means of entitlement, 
the Board notes that has a VA examiner has opined that the 
veteran's previous symptoms were etiologically related to his 
heart disease; that is, there was an etiological relationship 
between the veteran's service-connected disability and his 
claimed residuals of a mini-stroke, transient ischemic 
attacks (TIAs), or cerebrovascular accidents (CVA).  

The clinical evidence shows that the veteran complained of 
intermittent blindness, loss of left side strength, and 
vertigo several months after his surgery.   While the veteran 
described his symptoms as "mini-strokes," VA examiners in 
March 1996 and February 1997 opined that the veteran had a 
history of TIA and CVA.  The recent October 2002 VA 
examination report opines that the veteran's reported 
symptoms were more likely than not related to his heart 
disease and treatment thereof.   

However, despite the link between the veteran's service-
connected heart disability and his history of TIAs and CVA, 
the evidence does not show that he has any present residual 
disability for his TIAs, CVAs, or mini-strokes.  The most 
recent clinical evidence of any of the veteran's symptoms 
that he attributes to his mini-strokes is a contained in a 
September 1997 VA outpatient treatment record.  At that time, 
he complained of vertigo and trouble with balance.  
Subsequent VA medical records are silent for any disability 
related to mini-strokes, TIAs, or CVAs.  On the contrary, the 
October 2002 VA examination report notes that there was no 
present neurological abnormality.  The examiner reviewed the 
claims folder and medical history and noted that previous 
carotid and vertebral artery Doppler's, CT scans, and 
neurological examination were normal.  Based on the 
foregoing, the Board finds that it is not shown that 
additional disability manifested by residuals of mini-
strokes, TIAs, or CVAs exists as a result of the veteran's 
AVR or his heart disease.  Accordingly, the veteran's claim 
fails.

The Board notes that the medical evidence shows various 
examiners have linked the veteran's previous complaints of 
vertigo, left side weakness, and intermittent blindness to 
his service-connected heart condition.  However, as noted 
above, the evidence does not show that the veteran presently 
has a residual neurological disability manifested by these 
symptoms.  At the October 2002 VA examination, the veteran 
acknowledged that it has been several years since he 
experienced any of the symptoms that he attributed to this 
mini-strokes.  Similarly, the examiner found that there were 
no present neurological abnormalities and that he had no 
residual disability or clinical manifestation resulting from 
any prior mini-stroke or TIA.   

As there is no competent medical evidence that the veteran 
presently has disability manifested by residuals of mini-
strokes, TIAs, or CVAs, his claim must be denied.  See 
generally, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that the 
veteran must submit proof of a presently existing disability 
in order to merit an award of compensation).  The Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Compensation for residuals of mini-strokes, TIAs, or CVAs, to 
include intermittent blindness, loss of strength on the left 
side, and vertigo, is denied.


REMAND

With respect to the veteran's claims for increased ratings 
for his service-connected rheumatic heart disease with aortic 
valve replacement, the Board, unfortunately, must again 
remand the case for further development by the RO.

As indicated above, this case was the subject of a March 1999 
Board Remand.  Since issuance of the prior remand, the 
veteran has been afforded a VA examination assessing the 
severity of this heart condition.  The RO has obtained 
additional reports of these examinations.  However, the 
evidence does not show that the RO had adjudicated the claim 
with consideration of this additional development.  On the 
contrary, a Supplemental Statement of the Case with 
consideration of this additional evidence has not been 
associated with the claims folder as requested by the Board 
in the prior remand.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Likewise, pertinent VA regulations provide that a 
Supplemental Statement of the Case will be issued following 
development pursuant to a remand by the Board unless the only 
purpose of the remand is to assemble records previously 
considered by the agency of original jurisdiction and 
properly discussed in a prior Statement of the Case or 
Supplemental Statement of the Case.  38 C.F.R. § 19.31 
(2002).  As new evidence in the form of VA examination 
reports was obtained, a Statement of the Case is required to 
assure full notification to the veteran of the status of the 
case.  Id.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should again review the claims 
for increased ratings for his service-
connected heart condition, presently 
rated as 60 percent disabling, and for 
his heart condition rated as 30 percent 
disabling prior to January 12, 1998, with 
consideration of the entire evidentiary 
record to include evidence obtained 
subsequent to the prior Board Remand.  

2.  If the decision remains adverse to 
the veteran, in whole or in part, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board wishes to express its gratitude to the RO in 
advance for its assistance in developing the case as set 
forth above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

